Citation Nr: 0704997	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-16 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  He also served in a reserve component of the 
military.

The veteran was represented in the prosecution of his claim 
by the Veterans of Foreign Wars of the United States (VFW), 
which representation was made effective from October 2004.  
However, after the RO issued a statement of the case in April 
2005, the VFW submitted to the RO an April 2005 letter in 
which it was noted that this service organization had 
withdrawn as the veteran's representative.  By a March 2006 
action, the Board remanded this case to inform the veteran of 
the withdrawal and to give him opportunity to appoint another 
representative.  The notice was sent in April 2006, and the 
veteran replied that he did not wish to appoint another 
representative.  The case has now been returned to the Board 
for further consideration.  


FINDINGS OF FACT

1.  The veteran's hearing loss is not shown to be linked to 
active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active military 
service. 


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
established for bilateral hearing loss.  He maintains that 
his current hearing difficulties can be attributed to 
acoustic trauma in service.  Among other things, he says he 
participated in various  large gun and depth charge practices 
during tours of duty at sea; that, as a ship's cook, he was 
exposed to noise in the galley, which was situated above the 
screws for the ship; and that he fired the M-1 rifle and 45 
mm hand gun during boot camp and later on active duty.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for hearing loss, a VCAA notice letter was sent in 
November 2004, prior to the RO's January 2005 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.  In an 
April 2006 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its January 2005 
decision on his claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the notices in this 
case has been corrected.  As noted above, the veteran has now 
been provided with notices that are in compliance with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no further corrective action is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
and his service personnel records have been obtained.  In 
connection with his claim, the veteran has filed a record of 
a private audiometric case history and test conducted in 
November 2001, and an invoice for a hearing aid purchase in 
June 2002.  He has not identified, and/or provided releases 
for, any other relevant evidence that exists and can be 
procured.  

As for whether further action by way of obtaining a VA 
audiology examination and opinion on the question of whether 
the veteran's hearing loss can be attributed to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient medical evidence to decide 
the claim, but contains: 1) competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).

In this case, however, as discussed below, the November 2001 
record of a private audiometric test shows present hearing 
loss, but the record contains no evidence to indicate that 
the hearing loss "may be associated with" his service.  
Under those circumstances, no VA audiology examination or 
opinion is necessary.   Therefore, no further development 
action is necessary with respect to this particular claim.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the veteran is competent to note the 
occurrence of events of noise trauma during service.  See 
Savage v Gober, 10 Vet. App. 488 (1997).  However, his 
service medical records do not contain any evidence of 
hearing loss.  The earliest and only objective evidence of 
hearing loss consists of the November 2001 record of a 
private audiometric test where the veteran stated to the 
examiner that he had only been troubled by his hearing 
problem for 20 years, or since about 1981, many years after 
he separated from military service.  (The veteran's September 
1953 separation examination showed hearing of 15/15 on a 
whispered voice test.  There was no complaint of hearing loss 
in service.)

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran asserts that his difficulties with hearing loss can 
be attributed to acoustic trauma in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  There is no 
etiological connection by competent evidence between his 
current hearing loss and any noise trauma he may have 
experienced in service.  Additionally, any sensorineural 
hearing loss was not shown within a year of the veteran's 
separation from service.

Under the circumstances, given the absence of hearing loss 
until many years after service, the Board must conclude that 
the greater weight of the evidence is against the claim.  
Service connection for hearing loss is therefore denied.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


